Citation Nr: 9923805	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-23 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  The propriety of the initial noncompensable evaluation 
for tinea pedis and tinea curia, claimed as chronic athlete's 
foot.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for 
hypercholesterolemia.

4.  The propriety of the initial noncompensable evaluation 
for residuals of a fracture of the left ankle.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
tinea pedis and tinea curia, claimed as chronic athlete's 
foot, and assigned a noncompensable (zero percent) 
evaluation.

The issues of service connection for a right knee disability 
and for hypercholesterolemia, as well as the issue pertaining 
to the propriety of the initial noncompensable evaluation for 
residuals of a fracture of the left ankle, will be discussed 
in the REMAND portion of this decision.

The rating decision on appeal granted service connection for 
chronic sinusitis and assigned a noncompensable evaluation.  
The veteran filed a notice of disagreement with respect to 
the noncompensable evaluation assigned.  During a January 
1999 hearing before the undersigned member of the Board, 
however, the veteran withdrew his appeal with respect to that 
issue.  Therefore, this issue is not before the Board for 
appellate review.  See 38 C.F.R. § 20.204 (1998).

During his hearing, the veteran also appeared to have raised 
the issue of entitlement to service connection for skin 
cancer.  As this matter has not been procedurally developed 
for appellate review, the Board refers it back to the RO for 
appropriate development and adjudication, including any 
action required by 38 U.S.C.A. § 5103(a) to notify the 
veteran of evidence required to complete his application for 
benefits.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997) (per curiam).


FINDING OF FACT

On July 18, 1997, the veteran submitted a VA Form 9 (Appeal 
to Board of Veterans' Appeals), which did not mention tinea 
pedis and tinea curia, claimed as chronic athlete's foot; and 
nothing in the record could be construed as a timely 
substantive appeal with respect to that issue.


CONCLUSION OF LAW

No timely appeal was filed pertaining to the issue of the 
propriety of the initial noncompensable evaluation for tinea 
pedis and tinea curia, claimed as chronic athlete's foot.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

On April 16, 1997, the veteran was notified that service 
connection had been awarded for tinea pedis and tinea curia, 
claimed as chronic athlete's foot, which was evaluated as 
noncompensably (zero percent) disabling.  On May 22, 1997, 
the veteran filed a notice of disagreement as to the 
noncompensable evaluation, and the RO issued a statement of 
the case on June 20, 1997.  The letter accompanying the 
statement of the case explained that if the RO had not 
received a reply from the appellant within 60 days, or within 
the remainder of the one-year period from the date of the 
letter notifying him of the action on appeal, his case would 
be closed.  The veteran submitted a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) on July 18, 1997.  However, that 
document did not mention the issue regarding the assigned 
rating for tinea pedis and tinea curia. 

An appeal to the Board is initiated by filing a notice of 
disagreement.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 
20.200, 20.201.  Then, after a statement of the case is 
issued, the appeal is completed by filing a substantive 
appeal.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200, 
20.202.  A substantive appeal can be set forth on a VA Form 9 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the agency of original 
jurisdiction (AOJ).  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 
20.202.  To be considered timely, the substantive appeal must 
be filed within 60 days from the date that the AOJ mails the 
statement of the case to the appellant, within the remainder 
of the one-year period from the date of mailing of the 
notification of the determination being appealed, or within 
the extended time limits prescribed pursuant to a timely 
filed request for extension of time.  See 38 C.F.R. §§ 
20.302(b), 20.303.  If the claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, "he is statutorily barred from 
appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 
556 (1993).  See also YT v. Brown, 9 Vet. App. 195 (1996); 
Cuevas v. Principi, 3 Vet. App. 542, 546 (1992). Cf. Rowell 
v. Principi, 4 Vet. App. 9 (1993).

In this case, the evidence shows the veteran did not perfect 
an appeal concerning the propriety of the initial 
noncompensable evaluation for tinea pedis and tinea curia, 
claimed as chronic athlete's foot.  The veteran was notified 
of the noncompensable evaluation on April 16, 1997.  However, 
no substantive appeal was perfected within the one-year 
period from the date the veteran was notified of that 
decision, or April 16, 1998.  The veteran's VA Form 9 dated 
on July 18, 1997, was received within the one-year period, 
but did not mention tinea pedis and tinea curia.  In 
addition, no document is contained in the record which could 
reasonably be construed as a substantive appeal during the 
applicable one-year period.  The Board is therefore without 
jurisdiction, and the claim is dismissed.

In dismissing this claim, the Board observes that the 
question as to the timeliness of the veteran's substantive 
appeal is an appealable issue.  See March v. West, 11 Vet. 
App. 468, 470 (1998), quoting 38 C.F.R. § 20.101(c) (1998) 
("[a]ll claimants have the right to appeal a determination 
made by the agency of original jurisdiction that the Board 
does not have jurisdictional authority to review a particular 
issue").  
This often requires that the appellant be furnished a 
statement of the case to apprise him of the laws and 
regulations governing timeliness in the appellate process.  
In Marsh, the Court held that the Board erred by failing to 
address whether its sua sponte consideration of the question 
concerning the timeliness of the veteran's notice of 
disagreement, without first according the veteran an 
opportunity to submit evidence or argument on that question, 
was prejudicial.  Id. at 471.  

In the instant case, however, the Board finds that this issue 
can be disposed of despite the absence of a statement of the 
case addressing the timeliness of the veteran's appeal.  
During the January 1999 hearing, the timeliness issue was 
specifically raised, thereby affording the veteran an 
opportunity to submit evidence or argument on that question.  
However, the veteran declined to submit any such evidence or 
argument.  Accordingly, the Board does not find that the 
veteran has been prejudiced by this action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


ORDER

The claim regarding the propriety of the initial 
noncompensable evaluation for tinea pedis and tinea curia, 
claimed as chronic athlete's foot, is dismissed.











REMAND

The veteran is seeking service connection for a right knee 
disability and for hypercholesterolemia.  He also requests a 
higher evaluation for his service-connected residuals of a 
fracture of the left ankle.  However, additional development 
is required prior to adjudication of these issues by the 
Board.  While the Board regrets the delay associated with 
this remand, this action is necessary to ensure that the 
veteran's claims are fairly adjudicated.

The rating decision on appeal granted service connection for 
residuals of a fracture of the left ankle.  The veteran 
appealed that decision, arguing that his left ankle 
disability warranted a compensable evaluation based on pain 
and occasional limitation in range of motion.  The Board 
notes that the veteran has not been afforded a recent 
examination by the VA to determine the nature and severity of 
this disability.  Therefore, the RO should schedule the 
veteran to undergo an orthopedic examination in order to 
accurately assess the severity of his left ankle disability.  
See  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(a) 
(1996); Fenderson v. West, 12 Vet. App. 119, 127 (1999) 
(citing Goss v. Brown, 9 Vet. App. 109, 114 (1996) (where 
record does not adequately reveal current state of claimant's 
service-connected disability, fulfillment of 38 U.S.C.A. 
§ 5107(a) duty to assist requires thorough and 
contemporaneous medical examination)).

In addition, a review of the record also discloses that 
additional pertinent VA outpatient treatment records may 
exist which have not been associated with the veteran's 
claims file.  During his January 1999 hearing, the veteran 
indicated that he was examined at the Kansas City VA Hospital 
approximately four to five months prior.  According to the 
veteran, the examination focused primarily on his left ankle 
and right knee disabilities.  However, these medical reports 
are presently not attached to the veteran's claims file, and 
it does not appear that they have been requested by the RO.  
The VA is deemed to have constructive knowledge of these 
records and, in this case, has actual knowledge of the 
existence of these records.  As such, they are considered to 
be evidence which is of record at the time any decision is 
made and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error....").

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all healthcare providers 
who may possess additional records 
pertaining to his right knee and left 
ankle disabilities, as well as his 
claimed hypercholesterolemia.  After 
obtaining any necessary 
authorization(s) from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified which have 
not been secured previously.  In 
particular, the RO should obtain any VA 
treatment records from the Kansas City 
VA Hospital.  Dates for all requests 
should be clarified by the veteran.

2.  The veteran should be afforded an 
examination by the VA to determine the 
current nature and severity of his 
service-connected residuals of a 
fracture of the left ankle.  The claims 
file should be made available to the 
examiner for review prior to 
examination.  All necessary tests, 
including range of motion studies, 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should be 
requested to express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, 
the examiner should so state.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

3.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.  

4.  The RO should then consider the 
issues of entitlement to service 
connection for a right knee disability 
and for hypercholesterolemia, as well 
as the issue concerning the propriety 
of the initial noncompensable 
evaluation for residuals of a fracture 
of the left ankle.  If any benefit 
sought on appeal is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
be afforded the applicable opportunity 
to respond before the record is 
returned to the Board for further 
review. 

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals







